           Case 3:20-cv-01412-CCC Document 2 Filed 08/10/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                   :   CIVIL ACTION NO. 3:20-CV-01412
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
              v.                            :
                                            :
MARY SOKOLOFF, et al.,                      :
                                            :
                    Defendants,             :

                           CASE ASSIGNMENT ORDER

      AND NOW, this 10th day of August, 2020, upon consideration of the

complaint commencing the above-captioned civil action, which has been assigned

to the undersigned, it is hereby ORDERED that:

      1.      If service of the initial pleading cannot not be made within the time
              required by the Federal Rules of Civil Procedure, counsel shall submit
              an appropriate motion for extension of time addressing the reasons for
              the delay and the course of action requested.

      2.      The court will issue an order setting a date and time for a mandatory
              case management conference in accordance with Federal Rule of Civil
              Procedure 16 and Local Rule of Court 16.1 once joinder of this matter
              has been accomplished.

      3.      It is essential that the answer or other responsive pleading or motion
              be filed in the time provided by the Federal Rules. Counsel as well
              as pro se litigants shall not enter into agreements for extension of time
              without seeking court approval. Any such request shall be made by
              appropriate motion in conformity with the Local Rules.

      4.      The parties shall comply fully with Rule 26 and other provisions of
              the Federal Rules. Counsel shall not cease active discovery pending
              disposition of a motion to dismiss.
     Case 3:20-cv-01412-CCC Document 2 Filed 08/10/20 Page 2 of 2



5.      Any inquiries concerning scheduling matters or courtroom logistics
        in this case should be directed to Kate Toth, Deputy Clerk of Court, at
        (717) 221-3931. Any other inquiries should be directed to chambers at
        (717) 221-3945.



                                  /S/CHRISTOPHER C. CONNER
                                  Christopher C. Conner
                                  United States District Judge
                                  Middle District of Pennsylvania
